Citation Nr: 0928506	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  04-06 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia. 

2.  Entitlement to service connection for bilateral shoulder 
pain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from July 1980 to 
August 2002.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied, in pertinent part, entitlement 
to service connection for fibromyalgia and bilateral shoulder 
pain.

The Veteran testified during an informal hearing before a 
Decision Review Officer (DRO) in September 2004; a summary of 
that hearing is of record.

In October 2007, the Board remanded these matters to the RO 
to afford due process and for other development.  Following 
its completion of the Board's requested actions, the RO 
continued the denial of the Veteran's claims (as reflected in 
a March 2009 supplemental SOC (SSOC)) and returned these 
matters to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Evidence of record demonstrates that fibromyalgia as 
likely as not was manifested during active service or was 
developed as a result of an established event, injury, or 
disease during active service.

3.  Evidence of record demonstrates that bilateral shoulder 
pain as likely as not was manifested during active service or 
was developed as a result of an established event, injury, or 
disease during active service.




CONCLUSIONS OF LAW

Fibromyalgia was incurred in or aggravated by during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303 (2008).

Bilateral shoulder pain was incurred in or aggravated by 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

The Board has considered the VCAA provisions with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further analysis of the development of 
these claims is necessary at the present time.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Additionally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

At the outset, it should be noted that the Veteran is 
presently service connected for the following joint/bone-
related disabilities: degenerative arthritis of the right and 
left hips; degenerative joint disease of the cervical spine; 
thoracic/lumbar sprain; tendonitis of both elbows; bilateral 
patellofemoral pain syndrome; and bilateral plantar 
fasciitis. 

The Veteran contends that she currently suffers from 
fibromyalgia and bilateral shoulder pain due to an injury in 
active service.  Service treatment records reveal complaints 
of bilateral shoulder pain and a diagnosis of fibromyalgia. 

In a December 1991 service treatment record, the Veteran was 
evaluated for knee, hip, shoulder, and back pain aggravated 
by strenuous exercises such as running.  She gave a history 
of a fall from an obstacle course bar and landing on her left 
hip.  The examiner diagnosed osteoarthritis/patellofemoral 
syndrome in both knees.  

In a June 1993 service treatment record, the Veteran 
complained of joint pain including both shoulders, and was 
diagnosed with multiple joint pains.  However, in a December 
1993 reenlistment examination, the Veteran's shoulders were 
noted as normal. 

In a December 1995 service treatment record, the Veteran 
complained of tingling sensation in the left shoulder and 
upper arm, and was diagnosed with a shoulder muscle strain. 

In a January 2000 service orthopedic note, the Veteran 
complained of problems regarding multiple joints over the 
previous ten years.  Upon physical examination, the Veteran 
was found to have no real significant trigger points.  The 
physician diagnosed polyarthralgias with main symptoms 
involving the hips and knees with some abnormality on bone 
scan noted.  The physician also noted that some complaints 
were more consistent with fibromyalgia type process with the 
long duration.  In a January 2000 follow-up examination, the 
physician diagnosed mild fibromyalgia.  

According to service treatment records, the Veteran was 
treated with physical therapy for fibromyalgia in August 
2000, September 2000, October 2000, and November 2000. 

In a November 2000 medical board and June 2002 retirement 
examination report, the Veteran was again diagnosed with 
fibromyalgia. 

In a December 2002 x-ray report, the physician noted 
unremarkable shoulder bilaterally, without evidence of 
current or prior injury, and no evidence for arthropathy. 

In a December 2002 VA examination report, the Veteran gave a 
history of fibromyalgia based on complaints of pain and 
bilateral shoulder pain.  Upon examination, the physician 
found shoulder abduction and forward flexion to 180 degrees, 
external and internal rotations to 90 degrees, and no 
diminution with repetitive testing bilaterally.  The examiner 
diagnosed bilateral shoulder bursitis.  Concerning the 
fibromyalgia, the examiner opined that one cannot make this 
diagnosis considering all of her pains are joint related and 
not muscle group related, and, the diagnosis is not usually 
made in the face of diagnosed depression, insomnia, anxiety 
disorder, and obsessive compulsive disorder. 

In a June 2003 post-service treatment note from Beaufort 
Naval Hospital, the Veteran gave a history of joint pain and 
tenderness.  The Veteran noted that her back pain and 
subsequent joint pain  occurred after an accident in the 
1980s where she fell off a bar while teaching as a drill 
instructor.  She indicated that since that time she had seen 
many physicians and was diagnosed with fibromyalgia in 1999.  
After a physical examination, the physician diagnosed 
polyarthritis and possibly fibromyalgia. 

In an April 2004 Beaufort Naval Hospital outpatient record, 
the Veteran gave a history of pain for several years, and a 
diagnosis of fibromyalgia.  The Veteran stated she was in 
severe pain in paraspinals, neck, hip joints, ankles and 
hands.  The physical therapist diagnosed fibromyalgia versus 
bilateral hip bursitis.  

In April and August 2004 VA rheumatology examination reports, 
the Veteran complained of multiple joint pains.  The Veteran 
was noted to be positive for multiple pressure points, and 
the physician diagnosed fibromyalgia. 

In a June 2004 Beaufort Naval Hospital internal medicine 
report, the Veteran complained that she was still having 
problems with fibromyalgia, and has been reluctant to take 
her medication.  The examiner noted the Veteran had trigger 
points bilaterally, but no worse than past examinations.  The 
physician examiner diagnosed fibromyalgia. 

In a January 2005 VA examination report, the Veteran 
complained of multiple joint pain, especially in hips, hands, 
fingers, knees, and ankles, but denied pain in any soft 
tissue areas.  The physician noted that she did not 
demonstrate any tenderness of any joints or muscle groups.  
The physician opined that given the Veteran's repeated 
assertion that she does not have pain in her muscles or other 
soft tissues; the Veteran does not have fibromyalgia, which, 
by definition, is a condition of the muscles and other 
fibrous tissues.  The physician also noted that given the 
previously positive anti-nuclear antibody and speckled 
nuclear pattern, it was also his opinion that the disability 
was a not-yet-diagnosed rheumatologic or autoimmune disorder, 
made worse by her anxiety disorder, rather than fibromyalgia.  
The physician added that the closest thing to a diagnosis he 
was able to give was undiagnosed multi-joint chronic pain.  

In a July 2005 VA examination report, the physician diagnosed 
thoracic sprain, lumbar strain, right and left elbow 
tendonitis, right and left knee patellofemoral syndrome, and 
past history of otitis media. 

In an August 2008 VA examination report, the physician noted 
reviewing the entire claims file and upon examination, found 
the Veteran had at most eight tender points as defined by the 
American College of Rheumatology, which does not meet 
criteria for a diagnosis of fibromyalgia.  The physician 
further noted that the fact that rheumatologists in the past 
have evaluated her and have identified per their notes 
multiple tender points, although they never identified how 
many or which ones, does not negate their diagnosis of 
fibromyalgia nor dies it negate the fact that at this time 
she does not meet the accepted criteria for fibromyalgia.  
The physician specified that she clearly has bilateral 
shoulder pain that began before separation from service and 
she clearly has several physicians who have diagnosed her as 
fibromyalgia prior to her separation from service.  The 
physician additionally opined that it is at least as likely 
as not that she has both fibromyalgia and chronic bilateral 
shoulder pain disorder most likely tendonitis with some mild 
arthritis on the right which began during her active service. 

In view of the totality of the evidence, including the 
Veteran's documented fibromyalgia and chronic bilateral 
shoulder pain, her diagnosis of fibromyalgia and complaints 
of bilateral shoulder pain in service, and positive 
correlation between service and these disabilities by the VA 
physician, the Board finds that the Veteran's fibromyalgia 
and chronic bilateral shoulder pain are as likely as not a 
result of active service.  Although the December 2002 and 
January 2005 VA physicians disagreed with the fibromyalgia 
diagnosis, the April 2004 rheumatologist and August 2008 VA 
examiner affirmed the fibromyalgia diagnosis as related to 
the fibromyalgia and chronic bilateral shoulder pain which 
began in service.  Consequently, the Board finds that the 
evidence of record is at least in equipoise, and therefore, 
affording the Veteran the benefit of the doubt, service 
connection for fibromyalgia and chronic bilateral shoulder 
pain are warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for fibromyalgia is 
allowed. 

Entitlement to service connection for bilateral shoulder pain 
is allowed. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


